1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
10                               WESTERN DIVISION
11
     UNITED STATES OF AMERICA and         No. LA CV16-02289-JAK (ASx)
12   STATE OF CALIFORNIA ex rel.
     KENNETH BRYAN,
13                                        CONSENT JUDGMENT
              Plaintiffs,
14                                        JS-6: Case Terminated
                     v.
15
     NASSIR MEDICAL CORPORATION
16   d/b/a CANCER CARE INSTITUTE, A
     CORPORATION; and YOURAM
17   NASSIR, M.D.,
18            Defendants.
19
20
21
22
23
24
25
26
27
28
1          Qui tam plaintiff Kenneth Bryan (“Relator”); plaintiff the United States of
2    America, acting through the United States Department of Justice and on behalf of the
3    Office of Inspector General (“OIG-HHS”) of the Department of Health and Human
4    Services (“HHS”) (collectively, the “United States”); plaintiff the State of California
5    (“California”); and defendants Youram Nassir, M.D. and Nassir Medical Corporation
6    d/b/a Cancer Care Institute (collectively, “Defendants”), through their respective
7    counsel, have stipulated to the entry of Consent Judgment against defendants. Good
8    cause appearing, it is hereby ORDERED, ADJUDGED, and DECREED as follows:
9          1.     Pursuant to a Settlement Agreement entered into by the United States,
10                California, Relator, and Defendants (the “Parties”) on November 15, 2019
11                (the “Effective Date”), Defendants shall pay to the United States and
12                California a total of $3,356,565.00 plus applicable interest as described
13                below (the “Settlement Amount”), of which $1,122,847.11 is restitution.
14                Defendants shall pay the following amounts to the United States and
15                California under the following terms and conditions:
16                a.    No later than seven days after the Effective Date of the Settlement
17                      Agreement, Defendants shall pay the United States $960,936.83;
18                b.    No later than seven days after the Effective Date of the Settlement
19                      Agreement, Defendants shall pay California $395,628.17;
20                c.    No later than six months after the Effective Date of the Settlement
21                      Agreement, Defendants shall pay the United States $708,360.34 plus
22                      accrued interest at a rate of 2.125% from the Effective Date of the
23                      Settlement Agreement;
24                d.    No later than six months after the Effective Date of the Settlement
25                      Agreement, Defendants shall pay California $291,639.66 plus
26                      accrued interest at a rate of 2.125% from the Effective Date of the
27                      Settlement Agreement;
28
                                                  1
1         e.    No later than eighteen months after the Effective Date of the
2               Settlement Agreement, Defendants shall pay the United States
3               $708,360.34 plus accrued interest at a rate of 2.125% from the
4               Effective Date of the Settlement Agreement;
5         f.    No later than eighteen months after the Effective Date of this
6               Agreement, Defendants shall pay California $291,639.66 plus
7               accrued interest at a rate of 2.125% from the Effective Date of the
8               Settlement Agreement;
9         g.    The above defined payments to the United States (the “Federal
10              Settlement Amount”) shall be made by electronic funds transfer
11              pursuant to written instructions provided by the Office of the United
12              States Attorney for the Central District of California;
13        h.    The above defined payments to California (the “California Settlement
14              Amount”) shall be made by electronic funds transfer pursuant to
15              written instructions provided by the California Attorney General’s
16              Office; and
17        i.    The above defined payments may be prepaid, in whole or in part,
18              without penalty.
19   2.   As long as Defendants make the payments ordered in paragraph 2, neither
20        the United States nor California shall execute on the Consent Judgment.
21        But if Defendants fail to make any payment as ordered in paragraph 2, then
22        (a) the full Settlement Amount shall be immediately due and payable, (b)
23        the United States shall have the right to immediately execute on the Consent
24        Judgment for the full remaining unpaid balance of the Federal Settlement
25        Amount, (c) California shall have the right to immediately execute on the
26        Consent Judgment for the full remaining unpaid balance of the California
27        Settlement Amount, and (d) Defendants shall be liable to the United States
28        and California for all costs and expenses, including but not limited to
                                          2
1              attorney’s fees, incurred by the United States and California in connection
2              with enforcing this Consent Judgment.
3        3.    In the event that Defendants fail to pay any amount as provided in
4              Paragraph 1 within 10 business days of the date on which such payment is
5              due, Defendants shall be in default of their payment obligations (Default).
6              In the event of such Default, OIG-HHS may exclude Defendants from
7              participating in all federal health care programs until Defendants pay the
8              Settlement Amount and reasonable costs and expenses as set forth above.
9              OIG-HHS will provide written notice of any such exclusion to Defendants.
10             Defendants waive any further notice of the exclusion under 42 U.S.C. §
11             1320a-7(b)(7), and agree not to contest such exclusion either
12             administratively or in any state or federal court. Reinstatement to program
13             participation is not automatic. If at the end of the period of exclusion
14             Defendants wish to apply for reinstatement, Defendants must submit a
15             written request for reinstatement to OIG-HHS in accordance with the
16             provisions of 42 C.F.R. §§ 1001.3001-3005. Defendants will not be
17             reinstated unless and until OIG-HHS approves such request for
18             reinstatement.
19       4.    This Court retains jurisdiction to resolve any disputes regarding (a)
20             Relator’s statutory share from the United States, pursuant to 31 U.S.C. §
21             3730(d); (b) Relator’s statutory share from California, pursuant to Cal.
22             Gov’t Code § 12652(g); and (c) Relator’s reasonable expenses, attorney’s
23             fees, and costs from Defendants, pursuant to 31 U.S.C. § 3730(d) and Cal
24             Gov’t Code § 12652(g)(8).
25       IT IS SO ORDERED.
26
     Dated: December 20, 2019                   ________________________________
27
                                                JOHN A. KRONSTADT
28                                              UNITED STATES DISTRICT JUDGE
                                               3
